Citation Nr: 9903124	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.  



WITNESSES AT HEARING ON APPEAL

The appellant and her granddaughter


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death.  

The Board notes that the appellant's claim was previously 
denied by the Board in December 1991.  This decision is 
final.  In order to open a previously disallowed claim that 
has become final, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  Therefore, even 
though the RO developed the case as if it were a new claim, 
the issue of whether new and material evidence has been 
presented to reopen the claim must first be addressed by the 
Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  
Accordingly, the issue has been recharacterized as noted on 
the preceding page.  


FINDINGS OF FACT

1.  In December 1991, the Board denied the claim of service 
connection for the cause of the veteran's death based on a 
finding that it was not shown that a disability that was 
incurred in or aggravated by active service was the principal 
or contributory cause of his death; this decision is final.  

2.  Evidence received since the December 1991 Board decision 
does not tend to show that the veteran's death was due to a 
disability that was incurred in or aggravated by service.  


CONCLUSION OF LAW

The evidence submitted subsequent to the December 1991 Board 
decision is not new and material; and the claim of service 
connection for the cause of the veteran's death may not be 
reopened.  38 U.S.C.A. §§ 1110, 1310, 5108, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a), 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1991, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death concluding 
that there was no evidence to show that his death was caused 
by a disability that was incurred in or aggravated by 
service.  The RO found that the veteran had not established 
service connection for any disabilities in his lifetime and 
there was no evidence to show that any of the disabilities 
listed on his death certificate were related to his military 
service.  The evidence of record at the time of the decision 
included his death certificate which reported that the cause 
of death, in February 1990, was cardiopulmonary arrest due to 
an underlying malignancy; and his final hospitalization 
report which showed diagnoses of pneumococcal pneumonia, 
ventricular fibrillation, hypotension, chronic renal 
insufficiency, left lower lobe lung mass, and status post 
code, respiratory arrest.  No service medical records were 
available.  The appellant appealed this decision to the 
Board.  

In a December 1991 decision, the Board confirmed the denial 
of service connection for the cause of the veteran's death.  
It was noted that, despite the fact that there were no 
service medical records available, the appellant confirmed 
that the veteran did not receive any medical treatment in 
service or immediately after his discharge.  He began having 
medical problems in 1985, many years following his separation 
from service.  Therefore, it was not shown that a disability 
that was incurred in or aggravated by service caused or 
contributed to cause the veteran's death.  

The appellant submitted additional evidence in May 1994, 
including treatment reports from the Albert Einstein Medical 
Center dated from December 1-23, 1969 which showed that the 
veteran was hospitalized for a 10 day history of a 
respiratory infection.  The admission diagnoses were 
pneumonia and possible carcinoma.  It was noted that he had 
no history of prostatism, but did report one episode of 
urinary incontinence during the previous year and a history 
of urgency for the two months prior to admission.  Smears 
were negative for malignant cells.  A lung scan showed a 
perfusion defect in the right mid and lower lung field.  The 
etiology was uncertain.  Pneumonia, benign prostatic 
hypertrophy and diabetes mellitus were diagnosed.  It was not 
reported that any of these conditions were related to 
military service, and it was not shown that the diabetes 
mellitus was manifested in the first post-service year.  The 
appellant also submitted a copy of a VA discharge summary 
which related that the veteran was hospitalized from February 
22, 1989 to March 2, 1989 for renal insufficiency, blindness 
secondary to glaucoma, anemia, and mild dementia.  Similarly, 
none of these conditions were noted to be related to the 
veteran's military service.  It was noted that he was a poor 
historian but had only minimal medical problems until 
approximately one year prior to admission  

At a personal hearing before the undersigned in August 1998, 
the appellant was assisted by a representative from the 
Veterans Services Division of the VA and accompanied by her 
granddaughter.  She testified that the veteran did not have 
heart trouble or a lung condition when he came home from 
service.  He first complained when he was hospitalized at a 
VA facility in 1989.  She recalled that when he was 
discharged from service, he experienced discharge from his 
nose on a regular basis.  Additionally, she did not know what 
type of cancer he had or when the illnesses were manifested.  


II.  Analysis

The United States Court of Veterans Appeals (Court) has held 
that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Court has held that to reopen a previously and 
finally disallowed claim there must be "new and material 
evidence presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans v. Brown, 9 
Vet.App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

In Hodge v. West No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
U.S. Court of Appeals for the Federal Circuit found that the 
Court of Veterans Appeals' test for new and material evidence 
outlined in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
improper.  The Circuit Court held that for new evidence to be 
considered material, it was not necessary that there be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Rather, the new evidence merely had to 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially to cause death, or 
that there was a causal relationship between the service-
connected disability and the veteran's death.  38 C.F.R. 
§ 3.312(c)(1).  

Service connection will be granted if it is shown that an 
injury or disease was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic disorders, including 
cardiovascular disease, diabetes mellitus and cancer, if they 
become manifested to a compensable degree within one year 
from the date of discharge from active military service or 
for any disease or injury diagnosed after discharge, when all 
of the evidence establishes that the disease or injury was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.303(d), 3.307, 3.309.  

At the time of the last final disallowance of this claim in 
December 1991, there was no evidence showing that the 
veteran's death was caused by a disability that was incurred 
in or aggravated by service.  Additional evidence submitted 
by the appellant consists of treatment reports dated in 1969 
which show diagnoses of pneumonia, benign prostatic 
hypertrophy and diabetes mellitus.  However, it was not noted 
when diabetes mellitus was first manifested, and none of the 
conditions were reported to be related to the veteran's 
military service.  Furthermore, the 1989 VA hospitalization 
record reported that the veteran had only minimal medical 
problems until one year prior, and it was not shown that the 
renal insufficiency was related to service.  Hence, the 
appellant still has not presented any evidence to show that a 
disability that was incurred in or aggravated by service 
caused or contributed to cause the veteran's death.  To the 
extent that she asserts that his death was related to 
service, the Board notes that her testimony alone is not 
sufficient to establish the nexus because she is not 
competent to provide evidence that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen previously denied 
claim).  

In summary, the appellant has not presented any new evidence 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Consequently, the 
Board must conclude that new and material evidence has not 
been submitted, and the claim of service connection for the 
cause of the veteran's death may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


